DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-21 and 23-25 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claims 1 and 25, the prior art does not disclose “…a first input interface for interconnecting the adapter with a first charging connector of the dumb charger… control circuitry interconnecting the first input interface with the second input interface via a signaling connection for providing communications between the first input interface and the second input interface, the control circuitry further providing a power connection for selectively providing a charging signal from the first input interface to the second input interface responsive to commands received over the wireless communications interface and the signaling connection “ in combination with the remaining limitations of independent claims 1 and 25. Dependent claims 2-10 are also allowed
As per claims 11 and 21, the prior art does not disclose “…detecting connection of an adapter with a first charging connector of the dumb charger at a first input interface… simulating operation of the dumb charger to the connected electric device responsive to connection with the electric device… selectively providing a power connection between the first input interface and the second input interface for selectively providing a charging signal from the first input interface to the second input interface responsive to commands received over the wireless  “ in combination with the remaining limitations of independent claims 11 and 21. Dependent claims 12-20 and 23-24 are also allowed.
As per claim 16, the prior art does not disclose “…a second handle flux guiding member positioned proximate to a surface of the first handle permanent docking magnet…“ in combination with the remaining limitations of independent claim 16. Dependent claims 17-20 are also allowed.
The examiner found DOPPLER et al. (US 2011/0270476 A1, hereinafter DOPPLER) and MIFTAKHOV et al. (US 2017/0250550 A1, hereinafter MIFTAKHOV) to be the closest prior art of record.
DOPPLER discloses an adapter apparatus has an interface for detecting internal vehicle operation data containing factors which report driving habits according to lifestyle, and an interface for detecting details related to the fluctuation of energy prices. The adapter apparatus further has a device for detecting and planning requirements, the device being configured for deducing an energy requirement profile using the vehicle operation data and for producing a future requirement plan based on at least one of the named factors. The device further being suitable for deducing the duration and frequency of vehicle down times by incorporating the requirement plan and having a charging optimizing device which is configured for comparing the vehicle down times with the energy price fluctuation. Details for producing a vehicle charging plan which is optimized for time and/or price and is based on the results of the comparison. The apparatus further having a charging control unit which is configured for charging the vehicle from an energy store in a manner controlled by the charging plan. MIFTAKHOV discloses an 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Omar whose telephone number (571)270-7165.  The examiner can normally be reached between 09:00 am-18:00 EST.

/AHMED  OMAR/
Examiner, Art Unit 2859
/EDWARD TSO/Primary Examiner, Art Unit 2859